Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        This action is responding to application papers filed on 7-24-2020.  
2.        Claims 1 - 19 are pending.  Claims 1, 9, 18 are independent.    

Claim Rejections - 35 USC § 102  

3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.        Claims 1, 3 - 9, 11 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santana de Oliveira et al. (US PGPUB No. 20200184106, referred to as “SantanaOliveira”).     	

Regarding Claims 1, 9, SantanaOliveira discloses a method and an obfuscation level decider (OLD) system coupled to one or more devices of an industrial system, the method, the OLD system comprising:
a)  collecting raw data from one or more devices of an industrial system; (see SantanaOliveira paragraph [0003], lines 1-4: streaming data received (i.e. data collected) that is derived from at least one sensor (i.e., IoT sensors, etc.); at least one differential privacy algorithm subsequently used to anonymize received streaming data (collected data); modified streaming data then provided (e.g., made available, stored, transmitted over a network, etc.) to at least one consuming computing device; paragraph [0045], lines 1-6: diverse sensors (e.g., pressure, flow, water quality, temperature) measuring different indicators distributed within several network-connected nodes)    
b)  obtaining a parameter value that relates to an obfuscation associated with the raw data; (see SantanaOliveira paragraph [0007], lines 1-6: generated input can be received (for example by way of a graphical user interface) that specifies a constraint; constraint used to define how data can be transferred and shared between data sources without compromising privacy and limiting data loss; paragraph [0040], lines 1-8: based on selected options, model training services start training process by training a Long Short-Term Memory, suitable for streaming data, with a stochastic gradient descent for both a specified generator and discriminator; model training services adds Gaussian noise with fixed variance to discriminator model; clipping parameter proportional to the variance used) and
c)  based on the parameter value, generating synthetic data that represents the raw data without disclosing the raw data, (see SantanaOliveira paragraph [0027], lines 1-6: provides for injection of differential privacy inside the training of a deep learning model; requires the addition of a random noise to the computed gradients in order to obfuscate (without disclosing raw data) the influence that input data can have on the generated model) and 
d)  wherein the synthetic data is further generated so as to protect the raw data in accordance with the obfuscation associated with the raw data. (see SantanaOliveira paragraph [0006], lines 1-4: modified streaming data characterizes events occurring in multiple sensors; modified streaming data obfuscates which of the multiple sensors generates any particular event)    

Regarding Claims 3, 11, SantanaOliveira discloses the method of claim 1 and the OLD system of claim 9, the method further comprising:
a)  modeling, by a neural network, the raw data so as to determine a first data distribution of the raw data; (see SantanaOliveira paragraph [0044], lines 8-12: dp-GAN training phase, the dp-GAN training loop is managed by a neural network normal stochastic decent process; generator in this regard adjusts weights based on calculated loss from previous iterations; paragraph [0020], lines 1-10: utilizes differential privacy networks such as deep neural networks obtained by a generative method that produces an anonymized data stream combining events derived from one to multiple sensors (e.g., IoT device, etc.); allows constraints to be defined in such a way that data can be transferred/shared (distributed) without compromising privacy) and
b)  generating, by the neural network, the synthetic data such that the synthetic data defines a second data distribution, (see SantanaOliveira paragraph [0005], lines 1-4: at least one differential privacy algorithm utilized by a generator in order to generate new data samples by mapping random noise into new data instances while capturing an original data distribution; paragraph [0003], lines 1-4: streaming data received (i.e. data collected) that is derived from at least one sensor (i.e., IoT sensors, etc.); at least one differential privacy algorithm subsequently used to anonymize received streaming data; modified streaming data then provided (e.g., made available, stored, transmitted over a network, etc.) to at least one consuming computing device) and   
c)  wherein a difference is defined between the first data distribution and the second data distribution, the difference within an accuracy tolerance of the first data distribution compared to the second data distribution. (see SantanaOliveira paragraph [0052], lines 3-11: metrics provide a more accurate estimation of performance; significant metrics are Data Time Warping distance and Wasserstein distance; the first tries to overlap through a non-linear transformation between generated data and original data and return their distance; compute distance between the probability distribution of original data and generated one)    

Regarding Claims 4, 12, SantanaOliveira discloses the method of claim 3 and the OLD system of claim 11, wherein the obfuscation associated with the raw data varies as the parameter value varies, and the difference between the first data distribution and second data distribution varies as the parameter value varies. (see SantanaOliveira paragraph [0040], lines 7-8: clipping parameter proportional to the variance is used; paragraph [0027], lines 10-14: gradients are clipped, returning minimum value between the norm of gradients and an upper bound defined as a hyperparameter of the model; noise coming from a normal distribution is added to the clipped gradients with a variance proportional to the upper bound used before; (directly “proportional” denotes a constant ratio between two parameters or objects; as the first increases, then the second increases))    

Regarding Claims 5, 13, SantanaOliveira discloses the method of claim 4 and the OLD system of claim 12, wherein the obfuscation associated with the raw data increases as the parameter value is increased. (see SantanaOliveira paragraph [0040], lines 7-8: clipping parameter proportional to the variance is used; (directly “proportional” denotes a constant ratio between two parameters or objects; as the first increases, then the second increases))    

Regarding Claims 6, 14, SantanaOliveira discloses the method of claim 4 and the OLD system of claim 12, wherein the difference between the first data distribution and the second data distribution decreases as the parameter value is decreased. (see SantanaOliveira paragraph [0040], lines 7-8: clipping parameter proportional to the variance is used; (directly “proportional” denotes a constant ratio between two parameters or objects; as the first decreases, then the second decreases))    

Regarding Claims 7, 15, SantanaOliveira discloses the method of claim 3 and the OLD system of claim 11, wherein the parameter value is about one such that, based on the parameter value of about one, the second data distribution of the synthetic data is within the accuracy tolerance of the first data distribution of the raw data, and the synthetic data protects the raw data in accordance with the obfuscation associated with the raw data. (see SantanaOliveira paragraph [0027], lines 1-6: provides for injection of differential privacy inside training of a deep learning model; requires addition of a random noise to the computed gradients in order to obfuscate the influence that an input data can have on the generated model)     

Regarding Claims 8, 16, SantanaOliveira discloses the method of claim 1 and the OLD system of claim 11, wherein obtaining the parameter value comprises receiving the parameter value from a data owner of the industrial system. (see SantanaOliveira paragraph [0007], lines 1-6: generated input received (by way of a graphical user interface) that specifies a constraint (parameter value); constraint used to define how data can be transferred and shared between data sources without compromising privacy and limiting data loss; paragraph [0040], lines 1-8: based on selected options, model training services start training process by training a Long Short-Term Memory, suitable for streaming data, with a stochastic gradient descent for both the specified generator and discriminator; model training services add Gaussian noise with fixed variance to discriminator model; clipping parameter proportional to the variance can be used)  

Regarding Claim 17, SantanaOliveira discloses the OLD system of claim 11, wherein the GAN is further configured to retrieve, based on the raw data, the parameter value from a database, so as to obtain the parameter value. (see SantanaOliveira paragraph [0032], lines 1-9: time series sampling component receives input via a stream query API; window periods for the sampled data, using typical time windows; the sensor data can be captured every second during a period of one day, or hourly for a group of 10 distinct sensors during a period of a month, or other combinations of frequency and duration of the sampling; (raw data and parameter values collected for a period of time before analysis; data collected and stored))

Claim Rejections - 35 USC § 103  

5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claims 2, 10, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Santana de Oliveira in view of Forgeat et al. (US PGPUB No. WO2020/148573).   

Regarding Claims 2, 10, SantanaOliveira discloses the method of claim 1 and the OLD system of claim 9, the method further comprising: sending the synthetic data to an analysis system, such that that the synthetic data that represents the raw data of the industrial system. (see SantanaOliveira paragraph [0003], lines 1-4: streaming data received (i.e. data collected), that is derived from at least one sensor (i.e., IoT sensors, etc.); at least one differential privacy algorithm subsequently used to anonymize received streaming data)
SantanaOliveira does not specifically disclose raw data of industrial system aggregated with data of other industrial systems. 
However, Forgeat discloses wherein raw data of the industrial system can be aggregated with data of other industrial systems. (see Forgeat paragraph [0042], lines 8-12: data collector collects and add any other data to this collected data set and other third party data can also be used to augment collected data; collected data can have any format, quantity, range or other characteristics and can be collected from any number of data sources; (data collected from other industrial sources))   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify SantanaOliveira for raw data of industrial system aggregated with data of other industrial systems as taught by Forgeat. One of ordinary skill in the art would have been motivated to employ the teachings of Forgeat for the benefits achieved from the flexibility of a system that enables the collection of input data from multiple data sources. (see Forgeat paragraph [0042], lines 8-12)   

Regarding Claim 18, SantanaOliveira discloses a system comprising:
a)  a plurality of industrial networks configured to generate raw data, each industrial network comprising a generative adversarial network (GAN) (see SantanaOliveira paragraph [0003], lines 1-4: streaming data received (i.e. data collected), that is derived from at least one sensor (i.e., IoT sensors, etc.); at least one differential privacy algorithm subsequently used to anonymize received streaming data; paragraph [0004], lines 1-2: the at least one differential privacy algorithm includes a generative adversarial network (dp-GAN)), configured to: 
b)  obtain a parameter value that relates to an obfuscation associated with the raw data; (see SantanaOliveira paragraph [0007], lines 1-6: generated input received (for example by way of a graphical user interface) that specifies a constraint; the constraint is used to define how data can be transferred and shared between data sources without compromising privacy and limiting data loss; paragraph [0040], lines 1-8: based on selected options, model training services start training process by training a Long Short-Term Memory, suitable for streaming data, with a stochastic gradient descent for both the specified generator and discriminator; model training services can add Gaussian noise with fixed variance to discriminator model; clipping parameter proportional to the variance can be used) and 
c)  based on the parameter value, generate synthetic data that represents the raw data without disclosing the raw data. (see SantanaOliveira paragraph [0006], lines 1-4: modified streaming data characterizes events occurring in multiple sensors; modified streaming data obfuscates which of the multiple sensors generates any particular event)  

Furthermore, SantanaOliveira discloses for d) wherein a collector device coupled to each of the plurality of industrial networks, the collector device configured to obtain the synthetic data. (see SantanaOliveira paragraph [0003], lines 1-4: streaming data received (i.e. data collected) that is derived from at least one sensor (i.e., IoT sensors, etc.); at least one differential privacy algorithm subsequently used to anonymize received streaming data)

SantanaOliveira does not specifically disclose a collector configured to obtain and aggregate synthetic data from the plurality of industrial networks. 
However, Forgeat discloses:
d)  a collector device coupled to each of the plurality of industrial networks, the collector device configured to obtain and aggregate the synthetic data from the plurality of industrial networks. (see Forgeat paragraph [0042], lines 8-12: data collector collects and add any other data to this collected data set and other third party data can also be used to augment collected data; collected data can have any format, quantity, range or other characteristics and can be collected from any number of data sources; (data collected from other industrial sources))   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify SantanaOliveira for a collector configured to obtain and aggregate synthetic data from the plurality of industrial networks as taught by Forgeat. One of ordinary skill in the art would have been motivated to employ the teachings of Forgeat for the benefits achieved from the flexibility of a system that enables the collection of input data from multiple data sources. (see Forgeat paragraph [0042], lines 8-12)    

Regarding Claim 19, SantanaOliveira discloses the system of claim 18, the system further comprising: an analysis system coupled to the collector device, the analysis system configured to evaluate the synthetic data from the plurality of industrial networks, so as to analyze the raw data from the plurality of industrial systems without receiving the raw data. (see SantanaOliveira paragraph [0027], lines 1-6: provides for injection of differential privacy inside the training of a deep learning model; requires the addition of a random noise to the computed gradients in order to obfuscate the influence that an input data can have on the generated model)     

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032. The examiner can normally be reached Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CJ/
October 3, 2022

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436